Name: Commission Regulation (EEC) No 675/92 of 18 March 1992 amending Annexes I and III of Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin
 Type: Regulation
 Subject Matter: health;  animal product;  agricultural activity
 Date Published: nan

 No L 73/8 Official Journal of the European Communities 19 . 3. 92 COMMISSION REGULATION (EEC) No 675/92 of 18 March 1992 amending Annexes I and III of Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin Whereas the sulfonamide group of substances (in respect of residues in meat), ivermectin, benzylpenicillin, ampi ­ cillin, amoxicillin, oxacillin, cloxacillin and dicloxacillin should be inserted into Annex I to Regulation (EEC) No 2377/90 ; Whereas dimetridazole, ronidazole, chloramphenicol, azaperone and carazolol, the nitrofurans group, trimetho ­ prim, dapsone, compounds belonging to the tetracyclines group, spiramycin, febantel, fenbendazole, oxfendazole, levamisol and sulfonamide group (in respect of residues in milk) should be inserted into Annex III to Regulation (EEC) No 2377/90 ; whereas it is necessary to define the duration of the provisional maximum residue limits ; Whereas a period of 60 days should be allowed before the entry into force of this Regulation in order to allow Member States to make any adjustment which may be necessary to the authorizations to place the veterinary medicinal products concerned on the market which have been granted in accordance with Council Directive 81 /851 /CEE (2) to take account of the provisions of this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee for the Adaptation to Technical Progress of the Directives on the Removal of Technical Barriers to Trade in the Veterinary Medicinal Products Sector, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2377/90 of 26 June 1990 laying down a Community procedure for the establishment of maximum residue limits of veteri ­ nary medicinal products in foodstuffs of animal origin ('), and in particular Articles 7 and 8 thereof ; Whereas in accordance with Regulation (EEC) No 2377/90 maximum residue limits must be established progressively for all pharmacologically active substances which are used within the Community in veterinary medicinal products intended for administration to food ­ producing animals ; Whereas maximum residue limits should be established only after the examination within the Committee for Veterinary Medicinal Products of all the relevant informa ­ tion concerning the safety of residues of the substance concerned for the consumer of foodstuffs of animal origin and the impact of residues on the industrial processing of foodstuffs ; Whereas, in establishing maximum residue limits for resi ­ dues of veterinary medicinal products in foodstuffs of animal origin, it is necessary to specify the animal species in which residues may be present, the levels which may be present in each of the relevant meat tissues obtained from the treated animal (target tissue) and the nature of the residue which is relevant for the monitoring of resi ­ dues (marker residue) ; Whereas, for the control of residues, as provided for in appropriate Community legislation, maximum residue limits should usually be established for the target tissue of liver or kidney ; whereas, however, the liver and kidney are frequendy removed from carcases moving in interna ­ tional trade, and maximum residue limits should there ­ fore also always be established for muscle or fat tissues ; Whereas, in the case of veterinary medicinal products intended for use in laying birds, lactating animals or honey bees, maximum residue limits must also be esta ­ blished for eggs, milk or honey ; HAS ADOPTED THIS REGULATION : Article 1 Annexes I and III of Regulation (EEC) No 2377/90 are hereby amended as set out in the Annex hereto. Article 2 This Regulation shall enter into force on the 60 day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. 0 OJ No L 224, 18. 8 . 1990, p. 1 . 0 OJ No L 317, 6. 11 . 1981 , p. 1 . 19. 3. 92 Official Journal of the European Communities No L 73/9 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 March 1992. For the Commission Martin BANGEMANN Vice-President A N N E X A. An ne x I is he re by re pl ac ed by th e fo llo wi ng : 'A N N E X I Li st of ph ar m ac ol og ic al ly ac tiv e su bs ta nc es fo r w hi ch m ax im um re si du e lim its ha ve be en fix ed 1. A nt i-i nf ec tio us ag en ts 1.1 . Ch em ot he ra pe ut ic s 1. 1. 1 . Su lf on am id es Ph ar m ac ol og ica lly ac tiv e su bs ta nc es ) M ar ke r re sid ue An im al sp ec ies M RL s Ta rg et tis su es O th er pr ov isi on s Al l su bs tan ce s be lon gin g to Pa ren td ru g Al l foo d pr od uc ing 10 0 Ã ¼g /k g M us cle ,li ve r, kid ne y, fat Th e co m bi ne d tot al res idu es of all su bs tan ce sw ith in the su lfo na mi de gr ou p sp ec ies the su lfo na m id e gr ou p sh ou ld no te xc ce d 10 0 Jig /k g 1. 2. A nt ib io ti cs 1. 2. 1 . Pe ni ci lli ns No L 73/10 Official Journal of the European Communities 19. 3 . 92 Ph ar m ac ol og ica lly ac tiv e su bs tan ce (s) M ark er res idu e An im al sp ec ies M RL s Ta rg et tis su es O th er pr ov isi on s 1.2 .1. 1. Be nz yl pe ni cil lin Pa re nt dr ug Al l fo od pr od uc in g 50 Ã ¼g /k g M us cle ,l ive r, ki dn ey ,f at sp ec ies 4 Ã ¼g /k g m ilk 1.2 .1. 2. Am pi cil lin Pa re nt dr ug Al l fo od pr od uc in g 50 Jig /k g M us cle ,l ive r, ki dn ey ,f at sp ec ies 4 Ã ¼g /k g m ilk 1.2 .1. 3. Am ox ici lli n Pa re nt dr ug Al l fo od pr od uc in g 50 Mg /k g M us cle ,l ive r, ki dn ey ,f at sp ec ies 4 ng /k g m ilk 1.2 .1. 4. Ox ac ill in Pa re nt dr ug Al l fo od pr od uc in g 30 0 |Xg /k g M us cle ,l ive r, ki dn ey ,f at sp ec ies 30 Ã ¼g /k g m ilk 1.2 .1. 5. Cl ox ac ill in Pa ren t dr ug Al l fo od pr od uc in g 30 0 Ã ¼g /k g M us cle ,l ive r, ki dn ey ,f at sp ec ies 30 ng /k g m ilk 1.2 .1. 6. Di clo xa cil lin Pa re nt dr ug Al l fo od pr od uc in g 30 0 ng /k g M us cle ,l ive r, ki dn ey ,f at sp ec ies 30 Hg /k g m ilk 2. A nt ip ar as iti c ag en ts 2.1 . Ag en ts ac tin g ag ain st en do pa ra sit es 2. 1. 1 . A ve rm ec ti ns Ph ar m ac ol og ica lly ac tiv e su bs ta nc es ) M ark er res idu e An im al sp ec ies M RL s Ta rg et tis su es O th er pr ov isi on s 2.1 .1. 1. Ive rm ec tin H2 Bl a  me tab oli te Bo vin e, ov ine , 15 |Xg /k g Li ve rf at Th e MR Ls for liv er an d fat ap ply to all fou rs pe cie s po rci ne ,e qu ine 20 ng /k g m en tio ne d' B. An ne x III is he re by re pl ac ed by th e fo llo wi ng : 'A N N E X II I Li st of ph ar m ac ol og ic al ly ac tiv e su bs ta nc es us ed in ve te rin ar y m ed ic in al pr od uc ts fo rw hi ch pr ov isi on al m ax im um re sid ue lim its h av e b ee n fi xe d 1. An ti- in fe cti ou s ag en ts 1.1 . Ch em ot he ra pe ut ic s 1. 1. 1 . Su lf on am id es 19. 3 . 92 Official Journal of the European Communities No L 73/ 11 Ph ar m ac ol og ica lly ac tiv e su bs tan ce (s) M ark er res idu e An im al sp ec ies M RL s Ta rg et tis su es O th er pr ov isi on s Al l su bs tan ce s be lo ng in g to Pa re nt dr ug Ca ttl e, sh ee p, go ats 10 0 Hg /k g m ilk Pr ov isi on al M RL ex pir es on 1 Ja nu ar y 19 94 . the su lfo na mi de gro up Th ec om bin ed tot al res idu es of all su bs tan ce sw ith in th e su lfo na m id e gr ou p sh ou ld no t ex ce ed 10 0 Hg /k g. 1.1 .2. D ia m in o py rim id in e de riv ate s Ph ar m ac ol og ica lly ac tiv e su bs tan ce (s) M ark er re sid ue An im al sp ec ies M RL s Ta rg et tis su es O th er pr ov isi on s 1.1 .2. 1. Tr im eth op rim Pa re nt dr ug Al l fo od pr od uc in g 50 |Ag /k g M us cle ,l ive r, ki dn ey ,f at Pr ov isi on al M RL ex pir es on 1 Ja nu ar y 19 96 sp ec ies m ilk 1. 1. 3. N it ro fu ra ns Ph ar m ac ol og ic al ly ac tiv e su bs ta nc e( s) M ar ke r re sid ue An im al sp ec ies M RL s Ta rg et tis su es O th er pr ov isi on s Al l su bs tan ce s be lo ng in g to Al l res idu es wi th Al l fo od pr od uc in g 5 Ã ¼g /k g M us cle ,l ive r, ki dn ey ,f at Pr ov isi on al M RL ex pi res on 1 Ju ly 19 93 the nit rof ura n gro up int ac t 5-n itr o str uc spe cie s ^ co mb ine d tot al res idu es of all su bs tan ce sw ith in tur e thi s gro up sh ou ld no te xc ee d 5 Ã ¼g /kg 1. 1. 4. N itr oi m id az ol es Ph ar m ac ol og ica lly ac tiv e su bs tan ce (s ) M ar ke r re sid ue An im al sp ec ies M RL s Ta rg et tis su es O th er pr ov isi on s 1.1 .4. 1. Di m etr id az ol e Al l res idu es wi th Al l fo od pr od uc in g 10 Ã ¼g /k g M us cle ,l ive r, ki dn ey ,f at Pr ov isi on al M RL ex pi re s on 1 Ja nu ar y 19 94 in ta ct ni tro im id az ol e sp ec ies st ru c tu re 1.1 .4. 2. Ro nid az ole Al l res idu es wi th Al l fo od pr od uc in g 2 Hg /k g M us cle ,l ive r, ki dn ey ,f at Pr ov isi on al M RL ex pi re s on 1 Ja nu ar y 19 94 in tac t ni tro im id az ol e sp ec ies st ru c tu re No L 73/12 Official Journal of the European Communities 19 . 3 . 92 1.1 .n. O th er ch em ot he ra pe ut ics Ph ar m ac ol og ica lly ac tiv e su bs tan ce (s) M ark er res idu e An im al sp ec ies M RL s Ta rg et tis su es O th er pr ov isi on s 1.1 .n. 1. Da ps on e Pa ren t dr ug Al l fo od pr od uc in g 25 Ã ¼g /k g M us cle ,l ive r, ki dn ey ,f at Pr ov isi on al M RL ex pi res on 1 Ja nu ar y 19 94 sp ec ies 25 Hg /k g m ilk 1. 2. A nt ib io tic s 1.2 .2. Te tra cy cl in es Ph ar m ac ol og ica lly ac tiv e su bs tan ce (s) M ar ke r re sid ue An im al sp ec ies M RL s Ta rg et tis su es O th er pr ov isi on s Al l su bs tan ce s be lo ng in g to Pa ren t dr ug Al l fo od pr od uc in g 60 0 (Xg /k g Ki dn ey , Pr ov isi on al M RL s ex pir es on 1 Ja nu ar y 19 94 .T he th e tet rac yc lin e gr ou p sp ec ies 30 0 Ã ¼g /k g liv er co m bi ne d to tal res idu es of all su bs tan ce sw ith in th e 20 0 ng /k g eg gs , tet ra cy cli ne gr ou p sh ou ld no te xc ee d th e lim its in di ­ 10 0 jig /k g m us cl e, ca ted 10 0 |lg /k g m ilk 1. 2. 3 . M ac ro li d es Ph ar m ac ol og ica lly ac tiv e su bs ta nc es ) M ark er res idu e An im al sp ec ies M RL s Ta rg et tis su es Ot he r pr ov isi on s 1.2 .3. 1. Sp ira my cin Pa re nt dr ug Bo vin e, po rc in e 30 0 Ã ¼g /k g Li ve r Pr ov isi on al M RL s ex pi re on 1 Ju ly 19 95 20 0 |Ag /k g ki dn ey 50 ng /k g m us cle bo vin e 15 0 Hg /k g mi lk Th e M RL s for liv er, kid ne y an d mu scl e ap ply to bo th th e bo vi ne an d po rc in e sp ec ies 1.2 .4. Ch lo ra m ph en ic ol an d re lat ed co m po un ds Ph ar m ac ol og ica lly ac tiv e su bs tan ce (s ) M ark er res idu e An im al sp ec ies M RL s Ta rg et tis su es Ot he r pr ov isi on s 1.2 .4. 1. Ch lor am ph en ico l Pa ren td ru g Al l foo d pr od uc in g 10 Ã ¼g /k g M us cle ,li ve r, kid ne y, fat Pr ov isi on al M RL .ex pir es on Ju ly 19 94 sp ec ies 19. 3. 92 Official Journal of the European Communities No L 73/13 2. A nt ip ar as iti c ag en ts 2.1 . Ag en ts ac tin g ag ain st en do -p ar as ite s 2.1 .1 . Be nz im id az ol es an d pr o- be nz im id az ol es Ph ar m ac ol og ica lly ac tiv e su bs tan ce (s ) M ark er res idu e An im al sp ec ies M RL s Ta rg et tis su es Ot he r pr ov isi on s 2.1 .1. 1. Fe ba nte l co mb ine d res idu es of Al l foo d pr od uc ing 10 00 Ã ¼g /k g Li ve r Pr ov isi on al M RL s ex pir e on 1 Ju ly 19 95 ox fen da zo le, ox fen da - sp ec ies 10 Ã ¼g /k g mu sc le, kid ne y, fat Th e M RL sc ov er all res idu es of feb an tel ,f en be nd a ­ 2.1 .1. 2. Fe nb en da zo le zo le su ifo ne an d mi lk zo le an d ox fen da zo le 2.1 .1. 3. Ox fen da zo le fen be nd az ole 10 Hg /k g 2.1 .2 . Te tra -h yd ro -im id az ol es (im id az ol th iaz ol es ) Ph ar m ac ol og ica lly ac tiv e su bs tan ce (s) M ark er res idu e An im al sp ec ies M RL s Ta rg et tis su es Ot he r pr ov isi on s 2.1 .2. 1. Le va mi so l Pa ren td ru g Al l foo d pr od uc ing 10 Jig /k g M us cle ,l ive r, kid ne y, fat , Pr ov isi on al M RL ex pir es on 1 Ja nu ar y 19 95 sp ec ies m ilk 3. A ge nt s ac tin g on th e ne rv ou s sy ste m 3.1 . Ag en ts ac tin g on th e ce nt ra l ne rv ou s sy ste m 3.1 .1 . Bu ty ro fe no ne tra nq ui lli ze rs Ph ar m ac ol og ica lly ac tiv e su bs tan ce (s) M ar ke r re sid ue An im al sp ec ies M RL s Ta rg et tis su es O th er pr ov isi on s 3.1 .1. 1. Az ap er on e Az ap er ol Al l fo od pr od uc in g 10 0 Hg /k g ki dn ey Pr ov isi on al M RL s ex pi re on 1 Ja nu ar y rl9 96 sp ec ies 50 Mg /k g liv er ,m us cle ,f at 3.2 . Ag en ts ac tin g on th e au to no m ic ne rv ou s sy ste m 3.2 .1 . An ti- ad re ne rg ics Ph ar m ac ol og ic al ly ac tiv e su bs tan ce (s) M ar ke r re sid ue An im al sp ec ies M RL s Ta rg et tis su es O th er pr ov isi on s 3.2 .1. 1. Ca raz olo l Pa ren t dr ug Al l foo d pr od uc in g 30 Ã ¼g /k g Li ve r, kid ne y Pr ov isi on al M RL s ex pir e on 1 Ju ly 19 95 ' sp ec ies 5 (Xg /k g m us cl e, fa t No L 73/14 Official Journal of the European Communities 19 . 3 . 92